I concur in the order recalling the writ heretofore made permanent and that the alternative writ be quashed.
Section 80-11-11, Revised Statutes of Utah 1933, provides that the party bringing the action may sue the state, county or municipality, or he may bring the action against the officer to whom the tax was paid. In the former opinion in this case it was concluded that Section 80-11-13 modified Section 80-11-11, to the extent that when action is brought to recover taxes paid to the state, the tax collecting officer of the state and not the state must be the party against whom the action is brought. This interpretation is not justified by the language contained in Section 80-11-13. To reach that conclusion would require reading into this section (80-11-13) much that is not there. This should be done by the legislature and not by the court.
The service of summons upon the Governor and Attorney General is sufficient by virtue of Section 20-7-25, Revised Statutes of Utah 1933, and the inherent power of the court to devise process where none is provided by statute. *Page 294